PER CURIAM.
The very full and satisfactory consideration of the law and facts of this case by the learned judge at special term renders any further discussion thereof in this court unnecessary;, and we are quite content to affirm the judgment for the reasons given by Mr. Justice WILMOT M. SMITH, with a single qualification, which in no wise affects his conclusions. We doubt whether any distinction can be recognized by the courts, growing out of the fact that a party is morally an innocent purchaser, if he be not an innocent purchaser in the eyes of the law. This characterization of the defendant in the special term opinion, however, is merely incidental to the argument showing that it would be most unjust at this time to enforce the town’s claim against him, and it in no respect impairs the validity of that argument.
Judgment affirmed, with costs, upon the opinion of SMITH, J.„ at special term.